EXHIBIT 10.4
AMENDMENT
TO THE
POSTRETIREMENT LIFE INSURANCE PLAN OF
THE PACIFIC GAS AND ELECTRIC COMPANY



A. Adoption and effective date of amendment.  This Amendment to the
Postretirement Life Insurance Plan of the Pacific Gas and Electric Company (the
"Plan") is adopted by the Board of Directors of the Pacific Gas and Electric
Company to restate and update the Plan's governance structure.  This Amendment
shall be effective as of February 16, 2016.




B. Supersession of inconsistent provisions.  This Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.




C. The Preamble to the Plan is restated to read as follows:



This is the controlling and definitive statement of the Pacific Gas and Electric
Company Postretirement Life Insurance Plan ("PLAN").  The PLAN is for the
benefit of all eligible employees of Pacific Gas and Electric Company
("COMPANY") and the EMPLOYERS.  The PLAN was first adopted in substantially its
current form by the BOARD OF DIRECTORS in 1978 and has since been amended from
time to time.  Except as expressly stated by any amendment to this PLAN,
benefits of eligible employees who retire, terminate from employment, or cease
to be an eligible employee prior to the effective date of any amendment shall
not be affected by any such amendment.



D. Section 1.02 of the Plan is amended to read as follows:




1.02 Bargaining Unit Employee shall mean an employee of the COMPANY or of an
EMPLOYER, and who is a member of a collective bargaining unit.



E. Section 1.03 of the Plan is amended to read as follows:



1.03 Beneficiary shall mean the individual or individuals or intervivos trust or
trusts that an eligible employee designates to receive benefits under Section
3.02.  Such designation must be made on a form provided by, and filed with, the
PLAN ADMINISTRATOR.



F. A new Section 1.03A of the Plan is added to read as follows:



1.03A Benefits shall mean the Benefits Department of the COMPANY, 1850 Gateway
Boulevard, 7th Floor, Concord, CA 94250.




G. A new Section 1.04A of the Plan is added to read as follows:




1.04A Claim Administrator shall mean an entity which regularly engages in the
business of providing claims administration, adjustment and payment and claim
review services to employee welfare benefit plans, including an insurer.  The
Claim Administrator for the PLAN is listed in the most recent SUMMARY PLAN
DESCRIPTION as modified by subsequent SUMMARIES OF MATERIAL MODIFICATIONS.




H. A new Section 1.04B of the Plan is added to read as follows:




1.04B Code shall mean the Internal Revenue Code of 1986, as amended.




I. A new Section 1.06A of the Plan is added to read as follows:




1.06A Employee Benefit Appeals Committee shall mean the committee consisting of
the senior officer for Human Resources of the COMPANY (or his or her delegate),
the General Counsel of the COMPANY (or his or her delegate) and one other
employee or officer of the COMPANY selected by the aforedesignated persons.  If
there is no senior officer for Human Resources of the COMPANY, then a senior
vice president of PG&E Corporation (or, if such role is vacant, the equivalent
position at the COMPANY) will instead be a member of the Employee Benefit
Appeals Committee.  Action of the Employee Benefit Appeals Committee shall be by
vote of a majority of the members of the Employee Benefit Appeals Committee
(whether telephonic, in person or some other form), or in writing without a
meeting, and effectively evidenced by the signature of any member who is so
authorized by the Employee Benefit Appeals Committee.




J. A new Section 1.06B of the Plan is added to read as follows:




1.06B Employee Benefit Committee shall mean the Employee Benefit Committee, as
referred to in Section 3.02C.




K. A new Section 1.06C is added to read as follows:




1.06C Employer shall mean the COMPANY, PG&E Corporation, PG&E Corporation
Support Services, Inc., PG&E Corporation Support Services II, Inc., and any
other company or association designated pursuant to Section 3.02B(a)(2).




L. A new Section 1.06D is added to read as follows:




1.06D ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.




M. Section 1.07 of the Plan is amended to read as follows:




1.07 Group Life Insurance Plan shall mean the Pacific Gas and Electric Company
Group Life Insurance Plan, restated June 1, 2013, as amended from time to time.




N. Section 1.08 of the Plan is amended to read as follows:




1.08 Management Employee shall mean an employee of the COMPANY or of an EMPLOYER
who is employed in a monthly paid position, but who is not in a collective
bargaining unit.




O. Section 1.11 of the Plan is amended to read as follows:




1.11 Plan Administrator shall mean the EMPLOYEE BENEFIT COMMITTEE, 1850 Gateway
Blvd., Room 7025, Concord, CA, 94520.

.

P. A new Section 1.11A of the Plan is added to read as follows:




1.11A Retirement Plan shall mean The Pacific Gas and Electric Company Retirement
Plan, restated January 1, 2014, as amended from time to time.




Q. Section 1.12 of the Plan is amended to read as follows:




1.12 Service shall mean the "credited service" as that term is defined in the
RETIREMENT PLAN or, if the Compensation Committee of the Board of Directors of
PG&E Corporation has granted an adjusted service date for an eligible employee,
"credited service" as calculated from such adjusted service date.  Additionally,
for purposes of this PLAN, Service shall include service with any EMPLOYER.




R. A new Section 1.12A is added to read as follows:




1.12A Summary of Material Modification shall mean a notice of amendment or
change required by ERISA, when the PLAN has been amended or when other
information is required to appear in the PLAN's SUMMARY PLAN DESCRIPTION.



S. A new Section 1.12B is added to read as follows:



1.12B Summary Plan Description shall mean the most recent "Summary of Benefits
Handbook for Retirees and Surviving Dependents," as modified by subsequent
Summaries of Material Modifications.



T. A new Section 1.12C is added to read as follows:



1.12C Trusts shall mean the trusts that may be established to fund certain
benefits under the PLAN.




U. A new Section 1.12D is added to read as follows:




1.12D Trustee shall mean such bank or trust company selected by the EMPLOYEE
BENEFIT COMMITTEE which agrees to act as trustee or successor trustee pursuant
to the TRUST AGREEMENT.




V. A new Section 1.12E is added to read as follows:




1.12E Trust Agreement shall mean a written agreement among the COMPANY, the
EMPLOYEE BENEFIT COMMITTEE and the TRUSTEE governing the provision of trustee
services to the PLAN.



W. Section 1.13 is amended to read as follows:



1.13 Weekly-Paid Non-Bargaining Unit Employee shall mean an employee of the
COMPANY or an EMPLOYER, but who is paid on a weekly basis and is not a member of
a collective bargaining unit.



X. Section 2.02 of the Plan is amended to read as follows:



2.02 Terminated Employees.  Anything the PLAN to the contrary notwithstanding,
an employee whose employment with the COMPANY or an EMPLOYER terminates prior to
attaining "Normal Retirement Date" or "Early Retirement Date," as those terms
are defined under the RETIREMENT PLAN, shall not be an eligible employee
entitled to benefits under the PLAN.



Y. Section 3.02 of the Plan is amended to read as follows:



3.02 Designation of Beneficiary.  An eligible employee who has elected a form of
benefit providing for the payment of life insurance proceeds upon his death
shall designate a BENEFICIARY, or change such BENEFICIARY, by filling out a form
provided by, and filed with, the PLAN ADMINISTRATOR for this purpose.  The
designation of a BENEFICIARY becomes effective only when received by the PLAN
ADMINISTRATOR.  If there is no designation of a BENEFICIARY on file with the
PLAN ADMINISTRATOR, the BENEFICIARY shall be in accordance with the eligible
employee's designation of a beneficiary for the purposes of the GROUP LIFE
INSURANCE PLAN.  If the designated BENEFICIARY is not living at the time of the
eligible employee's death, the PLAN ADMINISTRATOR shall determine the
individual, individuals, or estate entitled to receive benefits by application
of the procedures set out in the GROUP LIFE INSURANCE PLAN.



Z. A new Section 3.02A of the Plan is added to read as follows:



3.02A Funding and Expenses.




(a) Costs of Benefits.  The cost of benefits under the PLAN may be funded by
EMPLOYER contributions (from the general assets or by payment through one or
more TRUSTS).  Each EMPLOYER is responsible for making contributions to the PLAN
on behalf of its eligible employees, or for reimbursing the COMPANY for the cost
of such contributions, as provided in Section 3.02B(a)(3), as determined by the
[PLAN ADMINISTRATOR] in its sole discretion.  In the event an EMPLOYER fails to
make its allocable share of any contribution, and the COMPANY does not exercise
its discretion to make the contribution on such EMPLOYER's behalf, participation
in the PLAN of the eligible employees of such EMPLOYER will be suspended to the
extent permitted under applicable law.  If, at some future date, the EMPLOYER
makes all past-due contributions, the participation of its eligible employees
will be recognized for the period of suspension.




(b) Use of Trusts.  The Company may, but is not required to, establish one or
more TRUSTS for the payment of benefits under the PLAN.




(c) Liability for Benefit Costs Under Insurance Agreements.  If a benefit under
the PLAN is insured under an agreement with an insurance company, then the
EMPLOYERS assume no liability or responsibility therefor.  Any person having a
right or claim shall look solely to the insurance company that is obliged to
provide such benefits.




(d) Plan Expenses.  The expenses incurred in administering the PLAN shall be
borne by the EMPLOYERS or by the TRUSTS used to fund the benefits under the
PLAN.  The EMPLOYERS' liability for the expenses of PLAN administration, to the
extent applicable, may be equitably apportioned among the EMPLOYERS, as
determined by the EMPLOYEE BENEFIT COMMITTEE (solely in a settlor capacity) in
its sole discretion.  Such permissible expenses that may be borne by the TRUSTS
shall, to the extent consistent with ERISA, include any expenses incident to the
functioning of the PLAN ADMINISTRATOR or any department of the EMPLOYERS,
including, but not limited to, fees for accountants, actuaries, counsel,
investment managers and other specialists and their agents and other costs of
administering the PLAN.  The EMPLOYERS may seek reimbursement from the TRUSTS,
if any, for expenses of administering this PLAN, to the extent applicable and
permitted by the CODE and ERISA.  A refund, rebate, performance guarantee
penalty or similar item related to the operation of the PLAN may be paid
directly to the COMPANY's operating general assets or to the TRUSTS as
designated by the PLAN ADMINISTRATOR in its sole discretion as permitted under
ERISA or the CODE.  The expenses of a CLAIM ADMINISTRATOR shall be borne by the
CLAIM ADMINISTRATOR, the COMPANY or the TRUSTS, as provided in the applicable
agreement with the CLAIM ADMINISTRATOR, as permitted under the CODE or ERISA.



AA. A new Section 3.02B of the Plan is added to read as follows:



3.02B Company's Settlor Powers.




(a) Company Powers.  The COMPANY, acting through its BOARD OF DIRECTORS or any
duly authorized committee of the BOARD OF DIRECTORS, or the Board of Directors
(or any committee thereof) of PG&E Corporation, shall have the following powers:




(1) Amend or Terminate the Plan.  The power to amend or terminate the PLAN.




(2) Designation and Removal of Employers.  The power to designate and remove the
EMPLOYERS whose eligible employees may participate in the PLAN.




(3) Contribution to the Plan.  The power to contribute to the PLAN, or as
applicable, TRUSTS, such amount of contributions as the COMPANY shall determine
in its sole discretion.




(b) Discretionary Delegation of Settlor Powers.  The COMPANY, acting through its
BOARD OF DIRECTORS or any duly authorized committee of the BOARD OF DIRECTORS,
or the Board of Directors (or any committee thereof) of PG&E Corporation, may
delegate any of its powers described in Section 3.02B(a), including, but not
limited to, to the BOARD OF DIRECTORS, or any committee thereof, of the COMPANY,
to the Board of Directors, or any committee thereof, of PG&E Corporation, or to
an officer of either the COMPANY or PG&E Corporation.  Any use of such powers by
a delegate of the BOARD OF DIRECTORS of the COMPANY or the Board of Directors of
PG&E Corporation, as the case may be, shall have the same force and effect as if
utilized by the BOARD OF DIRECTORS of the COMPANY or the Board of Directors of
PG&E Corporation, as the case may be, and shall be considered a settlor and
non-fiduciary activity by the delegate.




(c) Delegation of Settlor Authority to the Employee Benefit Committee.  The
EMPLOYEE BENEFIT COMMITTEE, in a settlor capacity, is authorized to adopt
amendments that, as determined by the EMPLOYEE BENEFIT COMMITTEE in its sole
discretion, are:




(1) Required by Law.  Required to comply with applicable law; or




(2) Amendments Not Materially Impacting Plan Benefits, Rights or Features or
Benefit Structures.  Amendments that improve the operation of the PLAN but that
do not affect the governance structure of the PLAN and do not have a material
effect on PLAN benefits, rights or features.




(d) Prohibited Amendments.  Notwithstanding the foregoing, no amendment shall:




(1) Authorize or permit any part of the TRUST (other than such part as is
required to pay taxes and PLAN expenses consistent with applicable law) to be
used for or diverted other than for the exclusive benefit of the eligible
employees or their BENEFICIARIES prior to the satisfaction of all liabilities
with respect to the eligible employees or their BENEFICIARIES;




(2) Diminish any benefits arising from incurred but unpaid claims for benefits
of eligible employees prior to the effective date of such amendment; or




(3) Cause or permit any portion of the TRUST to revert to or become the property
of any EMPLOYER except to the extent permitted under applicable law.




BB. A new Section 3.02C of the Plan is added to read as follows:




3.02C Employee Benefit Committee.




(a) Composition of the Employee Benefit Committee.  The Chief Financial Officer
of PG&E Corporation, the General Counsel of PG&E Corporation and the Executive
Vice President, Corporate Services and Human Resources, of PG&E Corporation
shall be members of the EMPLOYEE BENEFIT COMMITTEE and shall designate two
additional members of the EMPLOYEE BENEFIT COMMITTEE who shall be officers or
employees of the PG&E Corporation or its subsidiaries.  If there is no Executive
Vice President, Corporate Services and Human Resources of PG&E Corporation, then
the senior most human resources officer of the COMPANY (or, if such role is
vacant, the equivalent position at PG&E Corporation) will instead be a member of
the EMPLOYEE BENEFIT COMMITTEE.  The EMPLOYEE BENEFIT COMMITTEE shall designate
one of its members to serve as its Chairman.




(b) Quorum.  A quorum of the EMPLOYEE BENEFIT COMMITTEE shall consist of three
members.




(c) Action by the Employee Benefit Committee.  Action of the EMPLOYEE BENEFIT
COMMITTEE shall be by vote of a majority of the members of the EMPLOYEE BENEFIT
COMMITTEE present at a meeting, or in writing without a meeting and evidenced by
the signature of the Chairman of the EMPLOYEE BENEFIT COMMITTEE or any member
who is so authorized by the EMPLOYEE BENEFIT COMMITTEE or its Chairman.




CC. Section 3.03 of the Plan is amended to read as follows:




3.03 Plan Administration.




(a) Plan Administrator and Named Fiduciary.  The EMPLOYEE BENEFIT COMMITTEE
serves as the PLAN ADMINISTRATOR.  The PLAN ADMINISTRATOR is the "named
fiduciary," within the meaning of Section 402(a)(2) of ERISA, of the PLAN, but
only with respect to its duties and powers as PLAN ADMINISTRATOR.  For purposes
of clarity, the EMPLOYEE BENEFIT COMMITTEE is not a fiduciary for any other
purpose, including, but not limited to, the duties and powers allocated to
others, as provided in Section 3.03(f) and 3.03(g), below.




(b) Plan Administrator Duties and Powers.  To the extent not the responsibility
of a CLAIM ADMINISTRATOR or some other entity, the PLAN ADMINISTRATOR shall have
the discretionary authority with respect to all duties necessary or powers
desirable to administer the PLAN, including, but not limited to, the following:




(1) To interpret all provisions of the PLAN and to establish reasonable rules
and procedures to facilitate the administration of the PLAN;




(2) To communicate the terms of the PLAN to eligible employees and
BENEFICIARIES;




(3) To prescribe procedures and related forms (which may be electronic in
nature) to be followed by eligible employees and BENEFICIARIES filing claims for
benefits under the PLAN;




(4) To receive from eligible employees and BENEFICIARIES such information as
shall be necessary for the proper administration of the PLAN;




(5) To keep records related to the PLAN, including records related to claims for
benefits filed and paid under the PLAN, and any other information required by
the CODE and ERISA;




(6) To enter into appropriate agreements with, appoint, discharge and
periodically monitor the performance of third party administrators, insurers,
service providers, investment managers, consultants, accountants, attorneys and
other agents in the administration of the PLAN;




(7) To prepare and file any reports or returns with respect to the PLAN required
by the CODE and ERISA;




(8) To correct errors and make equitable adjustments for mistakes made in the
administration of the PLAN, including, but not limited to, for mistakes made in
the payment or nonpayment of benefits under the PLAN, specifically, and without
limitation, to recover erroneous overpayments made by the PLAN to an eligible
employee or BENEFICIARY, in whatever manner the PLAN ADMINISTRATOR deems
appropriate, including suspensions or recoupment of, or offsets against, future
payments, including benefit payments or wages, due that eligible employee or
BENEFICIARY;




(9) To issue rules and regulations necessary for the proper conduct and
administration of the PLAN and to change, alter or amend such rules and
regulations;




(10) To determine all questions arising in the administration of the PLAN, to
the extent the determination is not the responsibility of a third party
administrator, insurer or some other entity;




(11) To propose and accept settlements and offsets of claims, overpayments and
other disputes involving claims for benefits under the PLAN;




(12) To direct the TRUSTEE to pay benefits and PLAN expenses chargeable to the
PLAN;




(13) To determine and charge to each EMPLOYER its share of the EMPLOYER
contributions made by the COMPANY;




(14) To determine and enforce any limits on benefit elections hereunder;




(15) To compute the amount and kind of benefits payable to eligible employees
and BENEFICIARIES, to the extent such determination is not the responsibility of
a third party administrator, insurer or some other entity; and




(16) Such other duties or powers provided in the PLAN or necessary to administer
the PLAN.




(c) Allocation and Delegation of Duties and Powers.  The PLAN ADMINISTRATOR
shall have the authority to:




(1) Allocation of Duties and Powers.  Allocate, from time-to-time, by a written
instrument filed in its records, all or any part of its duties and powers under
the PLAN to one or more of its members, including a subcommittee, as may be
deemed advisable, and in the same manner to revoke such allocation of duties and
powers.  In the exercise of such allocated duties and powers, any action of the
member or subcommittee to whom duties and powers are allocated shall have the
same force and effect for all purposes hereunder as if such action had been
taken by the PLAN ADMINISTRATOR and shall be afforded the same deference and
arbitrary and capricious level of review afforded to the PLAN ADMINISTRATOR. 
The PLAN ADMINISTRATOR shall not be liable for any acts or omissions of such
member or subcommittee.  The member or subcommittee to whom duties and powers
have been allocated shall periodically report to the PLAN ADMINISTRATOR
concerning the discharge of the allocated duties and powers.




(2) Delegation of Duties and Powers.  Delegate, from time-to-time, by a written
instrument filed in its records, all or any part of its duties and powers under
the PLAN to such person or persons, as the PLAN ADMINISTRATOR may deem advisable
(and may authorize such person to delegate such duties and powers to such other
person or persons as the PLAN ADMINISTRATOR shall authorize) and in the same
manner to revoke any such delegation of duties and powers.  Any action of the
delegate in the exercise of such delegated duties and powers shall have the same
force and effect for all purposes hereunder as if such action had been taken by
the PLAN ADMINISTRATOR and shall be afforded the same deference and arbitrary
and capricious level of review afforded to the PLAN ADMINISTRATOR.  The PLAN
ADMINISTRATOR shall not be liable for any acts or omissions of any such
delegate.  The delegate shall periodically report to the PLAN ADMINISTRATOR
concerning the discharge of the delegated duties and powers.




(3) Deemed Delegation of Duties and Powers.  The PLAN ADMINISTRATOR shall be
deemed to have delegated its duties and powers for determining benefits,
eligibility for benefits and/or other PLAN operations to a third party
administrator, insurer or other person where such person has been appointed by
the PLAN ADMINISTRATOR or its delegate to make such determinations.  In such
case, such other person shall have the duties and powers as the PLAN
ADMINISTRATOR as set forth in this PLAN document.  Any action of the delegate in
the exercise of such delegated duties and powers shall have the same force and
effect for all purposes hereunder as if such action had been taken by the PLAN
ADMINISTRATOR and shall be afforded the same deference and arbitrary and
capricious level of review afforded to the PLAN ADMINISTRATOR.




(d) Claim Administrators.  Each CLAIM ADMINISTRATOR is a "named fiduciary,"
within the meaning of Section 402(a)(2) of ERISA, of the Plan, but only with
respect to its duties and powers as CLAIM ADMINISTRATOR.  For purposes of
clarity, a CLAIM ADMINISTRATOR is not a fiduciary for any other purpose,
including, but not limited to, the duties allocated to others, as provided in
Section 3.03(b) and Section 3.03(g).  The PLAN ADMINISTRATOR shall have no
responsibility for reviewing claims for benefits that are required by the terms
of the applicable agreement to be processed by the CLAIM ADMINISTRATOR.




(e) Claim Administrator Duties and Powers.  A CLAIM ADMINISTRATOR shall have all
duties and powers necessary or desirable to handle the day-to-day administration
of benefits under the PLAN, which would include the discretionary authority to
interpret and decide all matters of fact in granting or denying benefits under
the PLAN.  The CLAIM ADMINISTRATOR's interpretations and decisions shall be
final and conclusive on all persons claiming benefits under the PLAN.  For
purposes of clarity, if a benefit is provided through an insurance contract, any
claim that is required by the terms of the insurance contract to be processed by
an insurance company shall be made in writing to the insurance company.




(f) Named Fiduciary for Initial Claims and Appeals Relating to Benefit
Determinations and Initial Claims Relating to Eligibility Determinations under
Section 3.04.  The CLAIM ADMINISTRATOR is the "named fiduciary," within the
meaning of Section 402(a)(2) of ERISA, for purposes of exercising its
discretionary authority in deciding initial claims and appeals of claims not
related to questions of length of SERVICE, status or membership in the PLAN, as
described in Section 3.04.  For purposes of clarity, the CLAIM ADMINISTRATOR is
not a fiduciary for any other purpose.




(g) Named Fiduciary for Appeals of Eligibility Determinations under Section
3.04.  The EMPLOYEE BENEFIT APPEALS COMMITTEE is the "named fiduciary," within
the meaning of Section 402(a)(2) of ERISA, for purposes of exercising its
discretionary authority in determining appeals of claims for benefits under the
PLAN involving questions of length of SERVICE, status or membership in the
PLAN.  For purposes of clarity, the EMPLOYEE BENEFIT APPEALS COMMITTEE is not a
fiduciary for any other purpose.



(h) Indemnification and Exculpation.



(1) Scope.  The PLAN shall indemnify and exculpate any current and former
director, officer and employee of the COMPANY, as well as current and former
members of the EMPLOYEE BENEFIT COMMITTEE, EMPLOYEE BENEFIT APPEALS COMMITTEE
and BENEFITS ("COVERED PERSONS") against any and all claims of liability and
investigations brought against the COVERED PERSON arising in connection with the
exercise of the COVERED PERSON's duties and powers to the PLAN, including all
expenses (including reasonable attorneys' fees) reasonably incurred in the
COVERED PERSON's defense of the claims of liability or investigations, unless
(i) the COVERED PERSON has committed gross negligence, fraud or breach of
fiduciary duty under ERISA with respect to the claims of liability or
investigations, as determined in a non-appealable judgment of a court of
competent jurisdiction or as set forth in a legal opinion issued by independent
counsel to the EMPLOYEE BENEFIT COMMITTEE or (ii) indemnification or exculpation
would violate applicable law.




(2) Advancement of Expenses.  The PLAN may advance all expenses (including
reasonable attorneys' fees) reasonably incurred by a COVERED PERSON in the
defense against claims of liability or investigations brought against the
COVERED PERSON arising in connection with the exercise of the COVERED PERSON's
duties and powers to the PLAN; provided that, the EMPLOYERS shall have the
right, but not the obligation, to conduct the defense of such COVERED PERSON. 
Any advance to a COVERED PERSON must be conditioned upon delivery to the PLAN
(or if the expenses are advanced by an EMPLOYER, then to such EMPLOYER) of an
undertaking by, or on behalf of, the COVERED PERSON to repay all such amounts to
the PLAN (or if the expenses are advanced by an EMPLOYER, then to such EMPLOYER)
if it is ultimately determined that the COVERED PERSON is not entitled to
indemnification and exculpation in accordance with Section 3.03(h)(1).




(3) Certain Claims of Liability.  Provided that the COVERED PERSON is otherwise
entitled to be indemnified and exculpated in accordance with Section 3.03(h)(1),
the PLAN may only indemnify the COVERED PERSON for reasonably incurred legal
expenses (including reasonable attorneys' fees) in respect of claims of
liability brought by the PLAN, the TRUSTEE or an EMPLOYER against the COVERED
PERSON to the maximum extent permitted by law.  Notwithstanding Section
3.03(h)(2), the PLAN may not advance any expenses to the COVERED PERSON in
respect of claims of liability brought by the PLAN or brought by the TRUSTEE
against the COVERED PERSON.  For purposes hereof, claims of liability "brought
by the PLAN" means those claims initiated by the EMPLOYEE BENEFIT COMMITTEE.




(4) Source of Indemnification and Exculpation.  The EMPLOYERS, in their sole
discretion, may indemnify, exculpate and advance the expenses (including
reasonable attorneys' fees) of COVERED PERSONS, as provided in this Section
3.03(h).  The EMPLOYERS may satisfy these obligations through the purchase of a
policy or policies of insurance providing equivalent protection, which shall be
considered primary to any funds that may be provided by the EMPLOYERS or the
PLAN to the extent that an insurance company grants coverage with respect to any
claim or investigation subject to the scope set forth in Section 3.03(h)(1). 
The EMPLOYERS' liability for the expenses of COVERED PERSONS, to the extent
applicable, may be equitably apportioned among the EMPLOYERS, including any
EMPLOYER that subsequently ceases to be an EMPLOYER, as determined by the PG&E
Corporation Board of Directors, or any of its committees, in its sole
discretion.




DD. Section 3.04 of is amended to read as follows:




3.04 Claims and Appeals Procedure.




(a) Compliance with Regulations.  It is intended that the claims procedure of
this PLAN be administered in accordance with the claims procedure regulations of
the U.S. Department of Labor set forth in 29 C.F.R. Section 2560.503-1.



(b)        Initial Claims.



(1) Submission of Initial Claims Relating to the Payment of Plan Benefits. 
Claims for benefits under the PLAN made by an eligible employee, BENEFICIARY or
other person covered or claiming they are entitled to benefits from the PLAN
("CLAIMANT") (or by an authorized representative of any CLAIMANT) must be
submitted in writing to the CLAIM ADMINISTRATOR.




(2) Submission of Initial Claims Relating to Eligibility.  Claims relating to
length of SERVICE, status or membership in the PLAN made by a CLAIMANT (or by an
authorized representative of such CLAIMANT) must be submitted in writing to the
CLAIM ADMINISTRATOR.




(3) Authorized Representative.  The PLAN ADMINISTRATOR may establish and enforce
reasonable procedures for determining whether any individual or entity has been
authorized to act on behalf of a CLAIMANT.




(4) Processing of Approved Claims.  Approved claims will be processed and, if
applicable, the PLAN ADMINISTRATOR will issue instructions for the provision of
benefits as approved.




(5) Notification of Denied Claims.  If a claim is denied in whole or in part by
the CLAIM ADMINISTRATOR in its discretion, the CLAIM ADMINISTRATOR shall notify
the CLAIMANT of the decision by written or electronic notice, in a manner
calculated to be understood by the CLAIMANT.  The notice shall set forth:




a) The specific reasons for the denial of the claim;




b) A reference to specific provisions of the PLAN on which the denial is based;




c) A description of any additional material or information necessary to perfect
the claim and an explanation of why such material or information is necessary;
and




d) An explanation of the PLAN's claims review procedure for the denied or
partially denied claim and any applicable time limits, and a statement that the
CLAIMANT has a right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review.



Such notification shall be given within 90 days after the claim is received by
the CLAIM ADMINISTRATOR (or within 180 days, if special circumstances require an
extension of time for processing the claim, and provided that written notice of
such extension and circumstances and the date a decision is expected is given to
the CLAIMANT within the initial 90-day period).  A claim is considered approved
only if its approval is communicated in writing to a CLAIMANT.


(c)        Appeals of Denied Claims.



(1) Right to Appeal Benefit Determinations.  Upon denial of a claim in whole or
in part for benefits under the PLAN, or failure of the CLAIM ADMINISTRATOR to
provide a notice of denial as set forth in Section 3.04(b)(5), a CLAIMANT or his
or her duly authorized representative shall have the right to submit a written
request to the CLAIM ADMINISTRATOR for a full and fair review of the denied
claim.  A request for review of a claim must be submitted within 60 days of
receipt by the CLAIMANT of written notice of the denial of the claim.  If the
CLAIMANT fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the CLAIMANT precluded from
reasserting it.




(2) Right to Appeal Eligibility Determinations.  Upon denial of a claim in whole
or in part relating to length of SERVICE, status or membership in the PLAN, or
failure of the CLAIM ADMINISTRATOR to provide a notice of denial as set forth in
Section 3.04(b)(5), a CLAIMANT or his or her duly authorized representative
shall have the right to submit a written request to the EMPLOYEE BENEFIT APPEALS
COMMITTEE for a full and fair review of the denied claim.  A request for review
of a claim must be submitted within 90 days of receipt by the CLAIMANT of
written notice of the denial of the claim.  If the CLAIMANT fails to file a
request for review within 90 days of the denial notification, the claim will be
deemed abandoned and the CLAIMANT precluded from reasserting it.




(3) Access to Documents and Records.  The CLAIMANT or the CLAIMANT's
representative shall have, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
CLAIMANT's claim.




(4) Right to Submit Additional Information.  The CLAIMANT may submit written
comments, documents, records and other information relating to the claim.




(5) Scope of the Review.  The review process shall include all comments,
documents, records and other information submitted by the CLAIMANT relating to
the claim, without regard to whether such information was submitted or
considered in the initial determination.




(6) Preclusion for Materials Not Submitted.  Failure to raise issues or present
evidence on review will preclude those issues or evidence from being presented
in any subsequent proceeding or judicial review of the claim.




(7) Decision on Review.  The decision on review shall be in written or
electronic form, in a manner calculated to be understood by the CLAIMANT.  If
the claim is denied on review, the notice shall set forth:




a) The specific reasons for the denial of the appeal of the claim;




b) A reference to specific provisions of the PLAN on which the denial is based;




c) A statement that the CLAIMANT is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the CLAIMANT's claim for benefits; and




d) A statement describing any voluntary appeal procedures offered by the PLAN
(if any) and the CLAIMANT's right to obtain the information about such
procedures, and a statement of the CLAIMANT's right to bring an action under
Section 502(a) of ERISA.



The CLAIMANT will be advised of the results of the review within 60 days after
receipt of the written request for review (or within 120 days if special
circumstances require an extension of time for processing the request, and if
notice of such extension and circumstances, including the date a decision is
expected to be made, is given to such CLAIMANT within the initial 60 day
period).



(e) Authority of Claim Administrator and Employee Benefit Appeals Committee and
Deference to their Decisions.  To the extent of the responsibility to review
initial benefit and eligibility claims, as well as to review appeals of the
denial of benefit claims (with respect to the CLAIM ADMINISTRATOR) or to review
appeals of denial of claims relating to length of SERVICE, status or membership
in the PLAN (with respect to the EMPLOYEE BENEFIT APPEALS COMMITTEE), then the
CLAIM ADMINISTRATOR and the EMPLOYEE BENEFIT APPEALS COMMITTEE shall have the
discretionary authority to interpret and apply the provisions of the PLAN and
such decisions shall be afforded the maximum deference permitted by law. 
Benefits will be paid only if the CLAIM ADMINISTRATOR (with respect to initial
benefit and eligibility claims) or the CLAIM ADMINISTRATOR or EMPLOYEE BENEFIT
APPEALS COMMITTEE, on appeal, as the case may be, decides in its discretion that
the CLAIMANT is so entitled.  The decisions of the CLAIM ADMINISTRATOR and
EMPLOYEE BENEFIT APPEALS COMMITTEE shall be final and binding on the CLAIMANT.




(f) Exhaustion of Claims Procedure Required in All Cases.  Any eligible
employee, BENEFICIARY or other person made subject to the claims procedures in
this Section 3.04, and the SUMMARY PLAN DESCRIPTION, as modified by subsequent
SUMMARIES OF MATERIAL MODIFICATION must follow and exhaust the applicable claims
procedures described in this Section 3.04 before taking action in any other
forum regarding a claim for benefits under the PLAN or alleging a violation of
or seeking any remedy under any provision of ERISA or other applicable law.



EE.      Section 3.05 of the Plan is deleted in its entirety and is hereby
reserved.



FF. All references to "employer" and "participating employer" in the Plan are
replaced with references to "EMPLOYER."




GG. All references to "Retirement Plan" and "COMPANY'S Retirement Plan" in the
Plan are replaced with references to "RETIREMENT PLAN."




HH. All references to "GROUP LIFE INSURANCE AND LONG-TERM DISABILITY PLAN" in
the Plan are replaced with references to "GROUP LIFE INSURANCE PLAN."




II. All references to "Officer" in the Plan are replaced with references to
"officer."





The foregoing amendments were duly adopted by the Compensation Committee of the
Board of Directors of PG&E Corporation on February 16, 2016.


JASON WELLS
_____________________________________________
Jason Wells
Chairman, Employee Benefit Committee